DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 23, 33-34, 36-37, 40, and 45-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/22.
The amendment to claims 3, 9, 21, and 29 and claims dependent therefrom required the rejoinder of claims 3-5, 7, 21, 22, 24, 25 and 29-32.  The restriction remains for the other claims because the special technical feature still does not make a contribution over the prior art cited in the 102 rejections.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Nucleotide sequences on pages 232, 234, and 236 contain nucleotide sequences with at least ten defined nucleotides and no corresponding sequence identifier.

Claim Objections
Claims 3-5, 7, 21-22, and 29-32 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).
  
Allowable Subject Matter
Claims 9-11, 15-20, 26-27, 38-39, 41, 43, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 15-16 filed 9/13/22, with respect to 112, 103 and double patenting rejections have been fully considered and are persuasive.  The rejection of claims 9-11, 15-20, 26-27, 38, 39, 41, 43, and 49 has been withdrawn because of the amendment to the independent claims to require a method wherein the sample is a crude sample and/or target molecules are not extracted from the sample after the inactivation step.  In addition, the CRISPR system is now limited to a Type VI Cas effector protein.  
The double patenting rejections has been withdrawn because of the filing of terminal disclaimers. 
Applicant states the 102 rejections based on US 10,266,886 and 10,266,887 do not qualify under 102(a)(2) because they were, no later than the effective filing date of the instant application, commonly owned by the Broad Institute, Inc., MIT, and Presidents and Fellows of Harvard College.  This is found persuasive.
The rejection based on Pardee (Cell 165 2016, pages 1255-1266) is withdrawn because of the amendment to claim 1 to recite CRISPR system comprising a Type VI Cas effector protein.
However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 and 9 resulting in the requirement to rejoin claims 24 and 25 to the elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 24 and 25 are directed to detected a DNA virus, however, the claims depend on claim 1 which is directed to a Type VI CRISPR-Cas system.  The system targets RNA not DNA.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doudna et al. (US 20170362644, of record).
‘644 teach a method of detecting a single stranded target RNA in a sample comprising a plurality of RNAs, the method comprising contacting the sample with a C2c2 guide RNA (Type VI CRISPR system) that hybridizes with the single stranded target RNA; a labeled detector RNA and a C2c2 protein that cleaves the labeled detector RNA; and measuring a detectable signal produced by cleavage of the labeled detector RNA wherein said measuring provides for detection of the single-stranded target RNA in the sample (page 91).  The single stranded target RNA is from a virus, wherein the virus is the RNA virus Zika (Flaviviridae).



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Severinov et al. (US 20170321198, of record).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘198 teach a method of detecting RNA associated with a disease comprising contacting a sample with Class 2 Type VI CRISPR-Cas effector protein and a guide RNA, wherein the targeted RNA is viral and a detectable nucleic acid (which would read on a RNA-based masking construct).  See pages 39, 82-84 and 148.
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive.  The arguments appear to be directed to all remaining 102 rejections and will be addressed together.
The limitations ‘in a sample’ on line 3 and the ‘wherein’ clause added at the end of claim 1 does not over the rejections of record because the claim is directed to a product and not a method of using the product.  The limitations are directed to an intended use of a product.  The product is taught in the prior art.  See MPEP 2122 Discussion of Utility in the Prior Art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Pardee et al. (Cell Vol. 165, May 2016, pages 1255-1266, of record) taken with Zhang (US 20170211142).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Pardee combined programmable RNA sensors (called toehold switches) and a freeze-dried, paper-based, cell-free protein expression platform to create a platform for rapidly and inexpensively developing and deploying diagnostic sensors (pages 1255 and 1264-65).  When coupled with CRISPR/Cas9-based module, this method was able to detect Zika virus sequences and demonstrate specificity against closely related Dengue virus sequences (pages 1255 and 1261 and Figures 1 and 5).
Pardee does not specifically teach making a nucleic acid detection comprising a CRISPR system comprising a type VI Cas effector protein.
However, at the time of the effective filing date, a CRISPR type VI system was known in the prior art for targeting a nucleic acid sequence in a cell.  See Zhang, pages 3-7 and 170-173.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Pardee taken with Zhang to use the nucleic acid detection system to target a viral sequence, namely to arrive at the claimed invention.  Using type VI system would save time when detecting RNA molecules including RNA sequence from RNA viruses.  It would be a simple substitution to use type VI system instead of Type II system and one of ordinary skill in the art would have been motivated to combine the teaching to study the function of these systems in a cell line infected with a RNA virus.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635